DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2, 4-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as presented are directed towards an information processing apparatus, information processing method, and the corresponding non-transitory computer-readable medium. The closet prior art is directed towards Aizawa et al., (U.S. Pub. No. 2018/0160049 A1). Aizawa is related to an information processing apparatus for designating a virtual viewpoint by operating a virtual camera, a control method therefor, and a non-transitory computer-readable storage medium. In addition,  d an information processing apparatus which comprises: an input unit configured to receive operation information by an operation unit configured to successively perform a moving operation for a position and/or orientation of a virtual viewpoint for generating a virtual-viewpoint image; a switching unit configured to switch the virtual viewpoint to another virtual viewpoint located at a position spatially separated from a position of the virtual viewpoint and having an image-capturing space common to the virtual viewpoint; and a determination unit configured to determine, if the switching unit switches the virtual viewpoint, a motion of the other virtual viewpoint after the switching in accordance with a motion of the virtual viewpoint based on the operation information before the switching. However, Aizawa does not explicitly disclose the information processing apparatus, information processing method, and the corresponding non-transitory computer-readable medium as recited in claims 1-2, 4-17, and 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.